DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/08/2022 has been entered.

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive.
With respect to applicant’s argument that US 6192918 (Jaasma) does not teach and/or teaches away from maintaining the position of the fuel pump only by positioning the fuel pump on the first end of the external pump assembly, the examiner respectfully disagrees.
To elaborate, Jaasma (Figure 1) does in fact teach wherein the fuel pump (11) is positioned on the first end [e.g., lower end] of the external pump assembly as claimed (see Fig. 1 in conjunction with column 3, lines 13-15, 19-23) [e.g., on the first end with respect to being directly above the lower end, and/or on the first end with respect to the feet (18) that are configured to rest on the bottom of the external pump assembly]; [e.g., contrary to applicant’s assertion, the fuel pump 11 is clearly “positioned on” the first/lower end of the external pump assembly].
With respect to applicant’s arguments that the claimed invention distinguishes over the invention per Jaasma such that the claimed fuel pump is not mounted to the base tank valve adaptor and the internal cylinder wall, the examiner respectfully disagrees.
Firstly noting that in view of applicant’s Fig. 11C, of which appears to be the most relevant illustration concerning the subject matter of claim 1, applicant’s external pump assembly (137) is provided as being mounted to the base tank valve adaptor (16)
[e.g., via conduits, tubing connections, etc.];
[e.g., in substantially the same manner as per Fig. 1 of Jaasma];
[e.g., per Jaasma, the fuel pump 11 can be similarly regarded (e.g., regarded as suggested by applicant’s arguments) as “not mounted to” or “demounted from” the base tank valve adaptor (4 and 5), since the vibration-damping elements/silent blocks (10) and/or the conduits/tubing are between (or at least to some extent separating) the base tank valve adaptor and the fuel pump].
Additionally, the fuel pump per Jaasma is similarly “not mounted to” or “demounted from” internal cylinder wall in view of Fig. 1 and at least the context per column 1, lines 52-55 [e.g., while it is already clear per Fig. 1 that the fuel pump 11 is not mounted to the internal cylinder wall, for the sake of argument that this is not clearly the case, the context per the aforementioned excerpt further teaches and/or implies that the fuel pump is not mounted to the internal cylinder wall, since the fuel pump is configured to be removed from the cylinder when the base tank valve adaptor is removed].
With respect to applicant’s arguments that Jaasma fails to teach wherein the external pump assembly is positioned external to a fuel tank of the liquid injected propane fuel system, that the examiner agrees with applicant in that there is no explicit teaching of a separate fuel tank in Jaasma.
However, at least Figure 1 of the newly cited analogous prior art reference US 7073525 (Chung) teaches wherein the provision of having the corresponding external pump assembly (20, 10) positioned with respect to a fuel tank (30 or 32) is well-known in the general field(s) of endeavor concerning LPG vehicles, engine fuel systems, pump assemblies/configurations for conveying LPG, etc., and to an extent that one of ordinary skill can readily select from various well-known configurations based on certain factors concerning the specific system for which the external pump assembly is to be applied, without the exercise of inventive skill.
Further note that while given merit, the limitations concerning the positioning of the external pump assembly per the preamble of claim 1 could be regarded as an intended use [e.g., the claim is directed toward an external pump assembly, not a liquid injected propane fuel system comprising a fuel tank and an external pump assembly, and to this extent, the positioning of the external pump assembly can be reasonably regarded as an intended use], and/or are such that the external pump assembly per Jaasma could be reasonably regarded as being capable of being positioned external to a fuel tank of a liquid injected propane fuel system, especially since the phrase “positioned external to” does not necessitate any particular fluidic connection between the external pump assembly and a fuel tank.
Lastly, note that applicant’s remaining arguments concerning a vapor space are not relevant to the claimed invention [e.g., the claims do not require that the external pump assembly is void of vapor], and applicant has not provided any evidence (or pointed to any context) that supports the assertion that “Jaasma requires a vapor space” [e.g., there is no apparent context per Jaasma that supports the aforementioned assertion], or arguments as to why this alleged distinction is pertinent [e.g., arguments as to why such a distinction (even if claimed) is critical (or important) in terms of clearly distinguishing the claimed invention over the structure(s) and/or functionality of the external pump assembly per Jaasma].
Applicant’s arguments/remarks concerning the dependent claims 2-7 are similarly addressed by the discussion above. See detailed rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim recites “with said pump demounted from said base tank valve adaptor”. The claim is rendered indefinite such that the intent and/or scope of the claim is unclear [e.g., if the pump is “demounted from said base tank valve adaptor”, then it is not clear as to how the a disbursement of liquid propane fuel away from said external pump assembly, presumably via the pump, is possible and/or achieved]; [e.g., per Fig. 11C, the pump 100 of the external pump assembly 137, of which appears to be the most relevant illustration concerning the subject matter of claim 1, appears to be mounted to the base tank valve adaptor 16 via various conduits, tubing connections, etc.]; [e.g., how is the pump being regarded as “demounted from said base tank valve adaptor” if said pump is in fact connected to the base tank valve adaptor via various conduits, tubing connections, etc.?]; [e.g., the pump 100 disclosed per Fig. 11C appears to be mounted to the base tank valve adaptor, not demounted from the base tank valve adaptor as per claim 1]; [e.g., the extent of which the phrase “demounted from” is applicable to the pump and the base tank valve adaptor is not clear].
Regarding claim 7, the claim recites “a propane tank”. The claim is rendered indefinite such that it is not clear as to whether or not the aforementioned fuel tank is intended to be distinct from (or in reference to) the fuel tank (also presumably comprising liquid propane) established per claim 1, line 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being obvious over US 6192918 (Jaasma) in view of US 7073525 (Chung).
Regarding claim 1, Jaasma (Figure 1) teaches an external pump assembly for a liquid injected propane fuel system (see Fig. 1 in conjunction with column 2, lines 53-65), comprising:
a cylinder (1) and a base tank valve adaptor (4 and 5);
said cylinder having a first end [e.g., lower end] and an opposite second end [e.g., upper end] and an internal cylinder wall (1, 2, 3), wherein said internal cylinder wall defines a cavity of said cylinder (see Fig. 1);
a pump (11) positioned on said first end [e.g., on the first end with respect to being directly above the lower end, and/or on the first end with respect to the feet (18) that are configured to rest on the bottom of the external pump assembly] within said cavity, said pump demounted from [e.g., separated or spaced from and/or not directly connected to] said base tank valve adaptor and said internal cylinder wall (see Fig. 1 in conjunction with column 1, lines 52-55 and column 3, lines 13-15, 19-23) [e.g., per Jaasma, the fuel pump 11 can be reasonably regarded as “not mounted to” or “demounted from” the base tank valve adaptor (4 and 5), since the vibration-damping elements/silent blocks (10) and/or the fuel conduits/tubing are between (or at least to some extent separating) the base tank valve adaptor and the fuel pump]; [e.g., while it is already clear per Fig. 1 that the fuel pump 11 is not mounted to the internal cylinder wall, for the sake of argument that this is not clearly the case, the context per the aforementioned excerpt further teaches and/or implies that the fuel pump is not mounted to the internal cylinder wall, since the fuel pump is configured to be removed from the cylinder when the base tank valve adaptor is removed];
said second end provides for an opening (22) for a disbursement of a liquid propane fuel away from said external pump assembly without a phase change [e.g., via the fuel outlet 12] (see Fig. 1 in conjunction with abstract and column 3, lines 7-11) [e.g., note that the aforementioned excerpts provide that vaporization of the LPG is prevented, and as such, one of ordinary skill can infer that the LPG (or liquid propane) pumped as a liquid (or without a phase change)];
said base tank valve adaptor having a first seal (23) and a second seal (20); and
at least one of said first seal and said second seal in sealable and removable communication with said second end, allowing for removal of said pump (see Fig. 1 in conjunction with column 1, lines 52-58 and column 2, lines 53-65).
Though not claimed in such a way as to amount to more than an intended use (or intended positioning) for the external pump assembly, Jaasma nonetheless fails to expressly teach wherein the external pump assembly is positioned external to a fuel tank of the liquid propane system.
However, Chung (Figure 1) teaches an analogous LPG vehicle and/or LPG fuel system, wherein said fuel system includes a corresponding external pump assembly (20, 10) positioned external to a fuel tank (30 or 32) of the liquid propane system (see Fig. 1 in conjunction with column 1, lines 21-44 and column 2, lines 28-39).
As such, in consideration that Jaasma and Chung are both relevant to at least the same general field(s) of endeavor concerning LPG vehicles, engine fuel systems, pump assemblies/configurations for conveying LPG, etc., there would be no unexpected result(s)/effect(s) yielded via the provision of positioning the pump assembly per Jaasma external to a fuel tank of a particular liquid propane system, and similarly, it would merely involve routine skill in the art to accordingly select from various well-known configurations based on certain factors concerning the specific system for which the external pump assembly is to be applied [e.g., one skilled in the art would readily expect to have an additional and/or alternative and/or backup fuel supply via utilizing and/or implementing a fuel tank that is external to the external pump assembly in the system per Jaasma (e.g., in view of basic engineering logic)].
Regarding claim 2, Jaasma in view of Chung teaches the invention as claimed and as discussed above. Jaasma (Figure 1) further teaches a bore (8) extending through said internal cylinder wall allowing for removable communication with a fuel line (12 and/or 13) (see Fig. 1).
Regarding claim 3, Jaasma in view of Chung teaches the invention as claimed and as discussed above. Jaasma (Figure 1) further teaches wherein said base tank valve adaptor is in removable communication with said pump, wherein said fuel may be transferred from said cavity to an external environment [e.g., via the fuel outlet 12] (see Fig. 1 in conjunction with abstract).
Regarding claim 4, Jaasma in view of Chung teaches the invention as claimed and as discussed above. Jaasma (Figure 1) further teaches wherein said base tank valve adaptor is coupled to an overflow line (13).
Jaasma fails to teach wherein said fuel may be returned to said fuel tank.
However, Chung (Figure 1) teaches an analogous LPG vehicle and/or LPG fuel system, wherein said fuel system includes a corresponding external pump assembly (20, 10) positioned external to a fuel tank (30 or 32) of the liquid propane system (see Fig. 1 in conjunction with column 1, lines 21-44 and column 2, lines 28-39), and such that the fuel may be returned to the fuel tank (30 or 32) via an overflow line (80 or 90) (see Fig. 1 in conjunction with column 2, lines 40-46); see motivation(s) as discussed with regard to claim 1.
Regarding claim 5, Jaasma in view of Chung teaches the invention as claimed and as discussed above. Jaasma (Figure 1) further teaches wherein said first seal is in sealable and removable communication with a finality [e.g., the upper end portion(s) of the structure 2] (see Fig. 1 in conjunction with column 2, lines 53-65).
Regarding claim 6, Jaasma in view of Chung teaches the invention as claimed and as discussed above. Jaasma (Figure 1) further teaches wherein said second seal is in sealable and removable communication with said internal cylinder wall (see Fig. 1 in conjunction with column 2, lines 53-65) [e.g., at the flanged edge(s) 3 of the structure 2].
Regarding claim 7, Jaasma in view of Chung teaches the invention as claimed and as discussed above. Jaasma fails to teach wherein said external pump assembly is in communication with a propane tank.
However, Chung (Figure 1) teaches an analogous LPG vehicle and/or LPG fuel system, wherein said fuel system includes a corresponding external pump assembly (20, 10) positioned external to and in communication with a propane fuel tank (30 or 32) of the liquid propane system (see Fig. 1 in conjunction with column 1, lines 21-44 and column 2, lines 28-39); see motivation(s) as discussed with regard to claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747